                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.377   Page 1 of 12




                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN

                            SHANNON LAPORTE, et al,
                                Plaintiffs,                              Case No.: 20-cv-10089
                                                                      Honorable Thomas L. Ludington
                                  v.
                                                                                   MOTION
                            ROBERT GORDON, et al
                                Defendants
                                                                  /

                             PHILIP L. ELLISON (P74117)            CHRISTOPHER L. KERR (P57131)
                             Outside Legal Counsel PLC             AARON W. LEVIN (P81310)
OUTSIDE LEGAL COUNSEL PLC




                             Counsel for Plaintiffs                Assistant Attorneys General
                             PO Box 107                            Michigan Dept of Attorney General
     www.olcplc.com




                             Hemlock, MI 48626                     Corporate Oversight Division
                             (989) 642-0055                        Attorneys for Defendants
                             pellison@olcplc.com                   P.O. Box 30736
                                                                   Lansing, MI 48909
                                                                   (517) 335-7632
                                                                   kerrc2@michigan.gov
                                                                   levina@michigan.gov


                                               PLAINTIFFS’ MOTION TO EXCLUDE
                                              EXHIBITS PURSUANT TO RULE 12(d)

                                  NOW COMES Plaintiffs, by counsel, and moves to “exclude” the

                            offending exhibits attached to Defendants’ motions to dismiss (ECF No. 23)

                            filed by Defendants pursuant to FRCP 12(b)(6). The exhibits were attached

                            in violation of the applicable Sixth Circuit precedent. Because the Federal

                            Rules of Civil Procedure are silent as to what remedy this Court is apply for

                            violating that obligation other than to “exclude”, this motion is captioned as
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.378   Page 2 of 12




                            one to “exclude” premised on the language of Rule 12(d). If, however, other

                            relief is more appropriate under the Court’s discretion, that alternative relief

                            is requested as well.

                                  The undersigned certifies that he has conferred with counsel for

                            Defendants and the sought concurrence on this relief but the same was not

                            provided. E.D. Mich. LR 7.1(a).
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.379   Page 3 of 12




                                                     QUESTION PRESENTED

                                    Should the unauthenticated exhibits and website printouts
                                     attached to Defendants’ motion to dismiss be “excluded”
                                  pursuant to Rule 12(d) of the Federal Rules of Civil Procedure?

                                                              Answer:
                                                               Yes
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                 -i-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.380   Page 4 of 12




                                                  MOST RELEVANT AUTHORITY

                                                            FRCP 12(d)
OUTSIDE LEGAL COUNSEL PLC
     www.olcplc.com




                                                                 -ii-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.381   Page 5 of 12




                                                        BRIEF IN SUPPORT

                                  Traditionally, assessment of the facial sufficiency of the complaint

                            under Rule 12(b)(6) must ordinarily be undertaken without resorting to

                            materials outside the pleadings. Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d

                            1102, 1104 (6th Cir. 2010). A Rule 12(b)(6) motion allows a court to “consider

                            only the allegations contained in the complaint, exhibits attached to the

                            complaint and matters of public record.” Schmidt v. Skolas, 770 F.3d 241,
OUTSIDE LEGAL COUNSEL PLC




                            249 (3rd Cir. 2014). This makes sense because the Court is not looking to
     www.olcplc.com




                            adjudicate facts but instead must accept the allegations in the complaint as

                            true “even if doubtful in fact.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

                            555 (2007). However, the Circuits of the federal judiciary have eased on that

                            rule slightly in recent years. For example, the Third Circuit explained that “an

                            exception to the general rule is that a ‘document integral to or explicitly

                            relied upon in the complaint’ may be considered ‘without converting the

                            motion to dismiss into one for summary judgment.’” Schmidt, 770 F.3d at 249

                            (emphasis added). However, an exception cannot shallow the whole. Yet,

                            the line of permissiveness is not so clear. In Schmidt, the Third Circuit

                            explained the attaching postings on websites and press releases (which is

                            essentially what the website printouts are) “is inconsistent with the rationale




                                                                  -1-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.382   Page 6 of 12




                            of the integral documents exception.” Id. at 250. In other words,

                            unauthenticated exhibits and website printouts are improper.

                                  The Sixth Circuit has similarly allowed for the “integral documents”

                            exception in Rule 12(b)(6) motions—

                                  When a court is presented with a Rule 12(b)(6) motion, it may consider
                                  the Complaint and any exhibits attached thereto, public records, items
                                  appearing in the record of the case and exhibits attached to
                                  defendant's motion to dismiss so long as they [i.e. the exhibits
                                  themselves] are [1.] referred to in the Complaint and [2.] are central to
                                  the claims contained therein.
OUTSIDE LEGAL COUNSEL PLC




                            Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir.
     www.olcplc.com




                            2008) (citing Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001))

                            (emphasis added). Here, the exhibits attached by Defendants meet neither

                            prong. Moreover, they are not “integral”—like a contract for a breach of

                            contract claim—to the constitutional claims brought in this case.

                                  The answer to this question is not merely academic on Plaintiffs’ part.

                            If a Rule 12(b)(6) allows a defendant to attach new documents and new facts

                            outside the pleadings, what must a non-moving party (i.e. Plaintiffs) supply

                            to respond to those submissions, at this pre-discovery stage, if not limited to

                            the pleadings? Plaintiffs are under the same limitation as Defendants are—

                            the allegations in the Complaint are viewed in the light most favorable to

                            Plaintiffs. DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). The

                            simplest answer would be strike or exclude them as improperly submitted.

                                                                  -2-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20    PageID.383   Page 7 of 12




                                  A common response to this argument is that the Court can convert a

                            Rule 12(b)(6) into a Rule 56 motion. The Rule reads, “[i]f, on a motion under

                            Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and

                            not excluded by the court, the motion must be treated as one for summary

                            judgment under Rule 56.” FRCP 12(d). However, “[a]ll parties must be given

                            a reasonable opportunity to present all the material that is pertinent to the

                            motion.” Id. In other words, the Court must give notice that a moving party’s
OUTSIDE LEGAL COUNSEL PLC




                            motion to dismiss under Rule 12 is being treated as a motion for summary
     www.olcplc.com




                            judgment under Rule 56.

                                  That is critical for a plaintiff to be clear about because summary

                            judgment is ordinarily inappropriate before discovery is complete. While

                            Federal Rule of Civil Procedure 56 allows a party to move for summary

                            judgment before discovery is complete, such a motion is successful “only in

                            the rarest of cases” because “the nonmoving party must have had the

                            opportunity to discover information that is essential to its opposition to the

                            motion for summary judgment.” Great Wall De Venezuela C.A. v. Interaudi

                            Bank, 117 F.Supp.3d 474, 492-493 (S.D.N.Y. 2015); see also Smith v.

                            Freland, 954 F.2d 343, 348 (6th Cir. 1992) (“summary judgment should not

                            ordinarily be granted before discovery has been completed”). After all, “[a]

                            motion to dismiss typically occurs early in the course of litigation, well before


                                                                   -3-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20     PageID.384   Page 8 of 12




                            discovery has been completed,” but “[i]n contrast, a motion for summary

                            judgment may not be granted until a plaintiff has had an opportunity for

                            discovery.” Tucker v. Union of Needletrades, Indus. and Textile Employees,

                            407 F.3d 787-788 (6th Cir. 2005); see also White’s Landing Fisheries, Inc. v.

                            Buchholzer, 29 F.3d 229, 231 (6th Cir. 1994) (“some discovery must be

                            afforded the non-movant before summary judgment is granted.”). This is

                            simply a matter of judicial fairness to all parties to undercover the facts likely
OUTSIDE LEGAL COUNSEL PLC




                            withheld by a legal adversary.
     www.olcplc.com




                                  An excellent discussion of the problem was discussed by Judge

                            Guilford from the Federal District Court in the Central District of California via

                            his opinion in Hsu v. Puma Biotechnology, Inc., 213 F. Supp. 3d 1275 (C.D.

                            Cal. 2016). Hsu was a securities fraud case where investors alleged a

                            pharma-company and its executives (the “Company”) were alleged to have

                            made false or misleading statements. The Company filed a motion to dismiss

                            pursuant to Rule 12(b)(6) in lieu of answer, just as was done in our instant

                            case. After reciting similar standards as outlined above, Judge Guilford

                            asked the right question: beyond the allegations in the complaint, “what else

                            the Court can consider in its analysis of the Motion to Dismiss” vis-à-vis Rule

                            12(b)(6)? Naturally, the Company attached more than a dozen exhibits not

                            attached or directly referenced in the Hsu complaint. Judge Guilford’s well-


                                                                   -4-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.385   Page 9 of 12




                            reasoned thoughts point out some problems of district courts not carefully

                            holding defendants to their standards:

                                  Typically, a court can only consider what’s in the complaint when it is
                                  deciding a Rule 12(b)(6) motion to dismiss a complaint…. And
                                  typically, if a court considers more than what’s in the complaint, the
                                  motion gets converted into a Federal Rule of Civil Procedure 56 (“Rule
                                  56”) motion for summary judgment… This conversion can muddy the
                                  analysis for clients, counsel, and courts alike, by implicating rules and
                                  requirements that don’t otherwise apply to motions to dismiss…
                                  Nowadays, it seems more and more common to come across Rule
                                  12(b)(6) motions to dismiss filed with hundreds of pages of
                                  attachments, authenticated through attorney declarations.
OUTSIDE LEGAL COUNSEL PLC




                                                                     ***
                                  [W]ith little to lose, too many defense attorneys are tempted by the
                                  puncher’s chance offered by such a motion. At worst, they lose a
     www.olcplc.com




                                  generally inexpensive motion. But at best, they can knock their
                                  opponent out cold, right at the beginning of round one. In this way,
                                  efforts to expand courts’ consideration of extrinsic evidence at the
                                  motion to dismiss stage are consistent with other developments in the
                                  law that diminish the ability of wronged plaintiffs to get their
                                  constitutionally-protected day in court… Such trends are particularly
                                  troubling in the common situation of asymmetry, where a defendant
                                  starts off with sole possession of the information about the alleged
                                  wrongdoing.

                            Hsu, 213 F. Supp. 3d at 1279-1282.

                                  Here, the attachment of exhibits by Defendants is unfair and improper

                            as explained by Hsu and violates the Bassett standard. This Court should

                            and must “exclude” them altogether because a Rule 12(b)(6) motion cannot

                            be converted into a quasi-Rule 56 motion without the required notice needed

                            to be first afforded to Plaintiffs. And a Rule 56 motion cannot be considered

                            until there is “some” discovery under Sixth Circuit precedent. E.g. White’s

                                                                 -5-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20             PageID.386      Page 10 of 12




                             Landing Fisheries, 29 F.3d at 231. The remedy is thusly that Rule 12(d)

                             requires that such exhibits be “excluded by the court.” FRCP 12(d). This

                             Court is requested to exclude the same.1

                                    As it stands right now, Plaintiffs are procedurally unsure how to

                             respond to the improperly filed motion to dismiss made pursuant to Rule

                             12(b)(6) which has attached offending exhibits not allowed to be considered

                             under Bassett. Is a plaintiff supposed to provide a Rule 56(d) affidavit? The
OUTSIDE LEGAL COUNSEL PLC




                             motion is expressly not for summary judgment. Is a plaintiff supposed to
     www.olcplc.com




                             simply ignore the violation? That is unfair because judges—as humans—find

                             it nearly impossible to simply ignore the attachments—something in the vein

                             of ‘do not look at the one-sided elephant in the room.’ What if a non-purist

                             Court does not similarly ignore the exhibits and considers the extrajudicial

                             papers?

                                    The answer to this conundrum appears to exist in Rule 12(d)—

                                           If, on a motion under Rule 12(b)(6) or 12(c), matters outside the
                                           pleadings are presented to and not excluded by the court, the
                                           motion must be treated as one for summary judgment under Rule
                                           56. All parties must be given a reasonable opportunity to present
                                           all the material that is pertinent to the motion.

                                    1 A party can use a request for judicial notice. However, use of information from
                             such outside sources is limited to only those facts subject to judicial notice under FRE
                             201, not the statements in those documents. Freeman v. Town of Hudson, 714 F.3d 29,
                             37 (1st Cir. 2013). FRE 201 allows courts to take judicial notice of “a fact,” not a document,
                             that is not subject to reasonable dispute. FRE 201(b)(1)-(2). In this case, Defendants
                             never requested the District Court to take any judicial notice of any particular fact, only
                             statements made by Defendants in those documents (which are hearsay at best).

                                                                          -6-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.387   Page 11 of 12




                             FRCP 12(d). Thusly, this motion is labelled and presented as one to

                             “exclude” premised on the language of said court rule.

                                                       RELIEF REQUESTED

                                    WHEREFORE, the Court is requested to enter an order expressly

                             excluding the offending exhibits from consideration in resolving the Rule

                             12(b)(6) motion and confirm that Defendants’ motion cannot be back-door

                             converted to a Rule 56 motion at this pre-answer, pre-discovery stage of
OUTSIDE LEGAL COUNSEL PLC




                             litigation.
     www.olcplc.com




                              Date: March 13, 2020                 RESPECTFULLY SUBMITTED:

                                                                   /s/ Philip L. Ellison
                                                                   OUTSIDE LEGAL COUNSEL PLC
                                                                   PHILIP L. ELLISON (P74117)
                                                                   Counsel for Plaintiff
                                                                   PO Box 107
                                                                   Hemlock, MI 48626
                                                                   (989) 642-0055
                                                                   pellison@olcplc.com




                                                                  -7-
                            Case 1:20-cv-10089-TLL-PTM ECF No. 24 filed 03/13/20   PageID.388   Page 12 of 12




                                                    CERTIFICATE OF SERVICE

                                   I hereby certify that on date stated below, I filed the foregoing
                             document with the ECF/CM system which will serve an email copy of the
                             same to all counsel of record (at their email address of record) on the date
                             stated below.

                             Date: March 13, 2020                  RESPECTFULLY SUBMITTED:

                                                                   /s/ Philip L. Ellison
                                                                   OUTSIDE LEGAL COUNSEL PLC
                                                                   PHILIP L. ELLISON (P74117)
                                                                   Counsel for Plaintiff
                                                                   PO Box 107
OUTSIDE LEGAL COUNSEL PLC




                                                                   Hemlock, MI 48626
                                                                   (989) 642-0055
     www.olcplc.com




                                                                   pellison@olcplc.com




                                                                  -8-
